Citation Nr: 0522290	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an earlier effective date for nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Robert Kampfer, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970, 
and from February 1980 to September 1981.

This case initially came before the Board of Veterans Appeals 
(the Board) from action taken in December 1998 by the 
Department of Veterans Affairs, (VA) Medical Center and 
Regional Office Center (M&ROC) in Ft. Harrison, Montana. 

The case was remanded by the Board in February 2002 to the 
VAM&ROC for a personal hearing.  A transcript is of record.

The case was denied by the Board in a decision in December 
2001.

The veteran appealed the case to the United States Court of 
Appeals for Veterans Claims (The Court).  

In March 2002, on Joint Motion, specifically citing Suozzi v. 
Brown, 10 Vet. App. 307 (1997), and Pentecost v. Principi, 16 
Vet. App. 124 (2002) which re-enforced the tenets thereof as 
relate to substantiation of stressors, the Board decision was 
vacated by the Court and the case returned for further action 
by the Board.

Under regulations then in effect, the Board endeavored to 
develop the evidence on its own motion in November 2002.

However, regulations were revised, and the Board was required 
to remand the case in September 2003.

The veteran, accompanied by his attorney, testified before a 
Veterans Law Judge at the RO in June 2005; a transcript is of 
record.

Issue #2 on the front page is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The evidence of record sustains that the veteran was 
subjected to stress of combat while serving in Vietnam 
including in the 1st Cavalry, from October 1969 to March 1970 
in the areas of Tan Son Nhut Air Base and Bien Hoa.

3.  Whether or not the veteran has PTSD and/or another 
acquired psychiatric disorder, it is not unreasonable to 
conclude that the veteran first exhibited an acquired 
psychiatric disorder to include anxiety in service and on a 
continuous basis since then.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2004).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Prior to 
March 7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background: Service Connection

On entrance examination in January 1968, the veteran's 
psychiatric condition was described as normal.  Service 
personnel records indicate that the veteran was in Vietnam 
from October 1969 to March 1970.  He served in the 15th 
Supply and Service Battalion (15th S&S Bn) as a personnel 
specialist.  He has stated that he was assigned temporary 
duty in a variety of positions during that time in-country.

The veteran reenlisted in the Army in 1980.  Examination 
found his psychiatric condition to be normal.

In August 1995, the veteran noted that he had been seen for 
his PTSD at Spectrum Learning since July 1995.

In February 1998, the veteran submitted the first of many 
summaries of his claimed stressors.  He reported that he 
watched friends die while he was a member of the 1st Cavalry 
Division (Airmobile).  He reported that "one night" they got 
"hit hard" and that their communications were knocked out.  
He reported hearing the cries of one man who was hit; he did 
not know if the man who had been hit was Vietnamese or 
American.  In another questionnaire, he noted that he was 
stationed at Bien Hoa Army Base.  He also reported 
experiencing a rocket and mortar attack while closely 
confined at the "Listening Post (LP)."  He reported crawling 
into the nearest corner and being claustrophobic ever since 
this incident.  He has also described crawling out to relieve 
a 'new guy.'  He reported talking to this individual for "at 
least an hour" before realizing that he was not responsive.  
He knew he was dead when he later saw the man's body being 
taken away in a "black-green" body bag.

In March 1998, a statement from Dr. TR indicated that the 
veteran had symptoms of PTSD.  He noted that the veteran had 
been unable to maintain employment since his discharge from 
service and concluded that he was not presently employable.

In April 1998, the veteran indicated that he was treated at 
the Sheridan VA Medical Center (VAMC) from April 1997 to May 
1997; he also had treatment of polysubstance abuse.  He was 
currently unemployed and had previously worked as a custodian 
in a bar.  In February 1998 he was seen for trouble with 
sleeping.

In March 1998, he gave a 30-year history of alcohol 
dependence dating back to service was reported.  Symptoms of 
rage, anger, anxiety, nightmares, restlessness, and not 
sleeping well were reported.  The impression was PTSD with 
symptoms of sleeplessness.

On VA examination in May 1998 the veteran reported "camp 
combat" experiences for which he was currently experiencing 
weekly nightmares.  He reported having a nightmare having to 
do with one such incident in which he wanted to help someone 
crying out, but that he was unable to do anything.  He 
reported starting alcohol treatment in 1997, and that he had 
been sober ever since.  The pertinent diagnosis was PTSD with 
moderate symptomatology.

A copy of a Vietnam Combat Certificate' issued from the 1st 
Cavalry Division (Airmobile) was received, showing that the 
veteran had faithfully served with the "HHC 15th S&S Bn" of 
the 1st Cavalry Division from October 1969 to March 1970.  

VA medical records dated from May 1998 document treatment of 
PTSD.  

In September 1998, the veteran again reported a variety of 
stressors.  He reported that his first stressor occurred 
right away upon arriving in country when rockets and mortar 
were directed at the air base (Tan Son Nhut) and Bien Hoa 
Army Base.  He reported that while on guard duty enemy, fire 
was directed at him, and that he returned fire.  He then 
heard cries, and stated that he was not sure whom he may have 
killed.

On another occasion the veteran reported coming under enemy 
fire while in a bunker.  He reported crawling over to help 
another "GI" out.  It took him a few moments to realize that 
the man was not talking to him, and, upon reaching him, 
realized he was dead.  He also reported receiving enemy fire 
while escorting civilian Vietnamese to their villages.  He 
reported that he was a personnel administration specialist 
but that he was asked to perform combat duties.  The 
impression was PTSD.

A statement was received from the veteran detailing his 
stressors in Vietnam while he was stationed at Bien Hoa.  He 
reported that he was a personnel administration specialist, 
but, due to a personnel shortage, was asked to perform 
perimeter guard duty, which he agreed to do.  While 
performing guard duty the veteran reported that the base was 
occasionally hit by incoming rockets, mortars, and small arms 
enemy fire.  He specifically recalled being on guard duty one 
night when rockets and mortars, and enemy fire came in from 
the outside of the perimeter.  He reported firing off rounds 
at the enemy.  He reported hearing cries off to his right.  
He crawled to the cries, talking to the person as he crawled.  
When he reached the body, he realized that the individual was 
dead.  He wrote that hours passed by before the body was 
taken away in a body bag.

The veteran also recalled being a volunteer with transporting 
civilian Vietnamese from the Army base back to their village.  
He reported that the truck he was on came under sniper fire 
during several of these trips.  He also recalled that the 
truck would often hit small vehicles and pedestrians during 
the journey.  He reported hearing and seeing truck metal 
smashing into flesh.

In April 1999, VA medical records were received from 
November-December 1998 documenting treatment of PTSD.  A 
December 1998 "PTSD Assessment Summary" shows information 
concerning the veteran's stressors was obtained via 
interview. During this interview, the veteran reported the 
following stressors: After volunteering to pull night time 
perimeter guard duty in Bien Hoa, the base was mortared, 
rocketed, then attacked.  The veteran heard another soldier 
calling for help and eventually found the man to have been 
killed.  He reported subsequent enemy attacks but indicated 
that they were never as stressful as this initial attack.  
The veteran reported being exposed to enemy sniper fire on 
several occasions while escorting Vietnamese civilians from 
the base to their village, and hearing and feeling the truck 
he was in smash into and run over small vehicles and 
pedestrians.  The veteran reported being given a 24-hour pass 
into Saigon, and feeling anxious and helpless because he was 
not issued a weapon for self-defense.

The examiner found that the first two stressors adequately 
satisfied the DSM-IV criteria for PTSD stressor criterion.  
It was also concluded that the veteran's symptoms met the 
criteria for a diagnosis of PTSD.  It was concluded that the 
veteran met the diagnostic criteria for combat-related PTSD, 
and that at least one of his reported stressors was 
sufficient to have produced chronic PTSD.

VA medical records dated from July 1999 document treatment of 
PTSD.  Subsequent to this, an undated extract concerning a 
history of the 1st Cavalry Division was received noting that 
the 15th S&S Bn was responsible for supplying items ranging 
from meals to gasoline.

In March 2000, one physician wrote that the veteran had 
participated in a VA inpatient treatment program from 
November to December and had been diagnosed with chronic PTSD 
for much of the 30 years since his discharge from military 
service, and well before December 1990.

From March 2000 to April 2000 the veteran participated in a 
VA PTSD inpatient program (which he has referred to as the 
PRRP program).  These records document treatment of PTSD.

In May 2000, at a hearing, the veteran indicated that he was 
enrolled in an inpatient PTSD treatment program from March 
2000 to April 2000.  He said he was diagnosed with PTSD on 
multiple occasions; that physicians had linked this disorder 
to service; and because the evidence supported his assertion 
that he was engaged in combat with the enemy.  Specifically, 
he contended that his Vietnam Combat Certificate corroborated 
his assertion that he was engaged in combat with the enemy.  
Tr., pp. 3-6.  The veteran indicated that the stressor which 
occurred while he was performing guard duty had occurred in 
November 1969.  Tr., p. 9.

In June 2000, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) noted that unit histories of the 15th 
S&S Bn for 1969 and 1970 and showed the unit's mission in 
general and specifically during that time.

Subsequent treatment records and evaluations confirm the 
diagnosis of PTSD, and attribute it to his service 
experiences.

Analysis

The clinical records show that numerous psychiatrists have 
diagnosed the veteran as having an acquired psychiatric 
disability of one type or another, primarily bipolar disorder 
or PTSD, most probably the latter.  However, whatever the 
actual diagnosis, it is irrelevant herein if in fact the 
veteran has an acquired psychiatric problem of service 
origin.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically credible 
if somewhat verbose and convoluted at times.  His service 
records document that he was in combat circumstances, during 
Tet of 1979-1970, at two primary in-country support bases, 
one Army and the other Air Force, both of which came under 
continuous fire.  The stressors identified by him on numerous 
occasions were under alleged conditions that are entirely 
conceivable.  Since he must be presumed to be credible under 
these circumstances, he was in all probability subject to 
combat compatible circumstances which offered considerable 
stress.  

The Board finds that whatever the appropriate diagnosis for 
his current psychiatric disorder, the equivocation as to 
symptoms in and as a result of service, raises a doubt which 
must be resolved in his favor.  The veteran's psychiatric 
disorder, however diagnosed, and to include PTSD, is 
reasonably the result of service, and service connection is 
in order.  


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is granted.



REMAND

In correspondence received from the veteran's attorney in 
March 2001, a claim was made for an earlier effective date 
for a grant of nonservice-connected pension benefits prior to 
July 21, 1998, specifically to August 17, 1995, the date of 
receipt of a VA Form 21-526.  The July 21, 1998 date was the 
date of receipt of a VA Form 21-527, Income Net-Worth and 
Employment Statement from the veteran.

The claim was denied in a rating action in December 2001.  

However, many documents pertinent thereto are located in 
Volume 1 of the veteran's claims file which is currently in 
secure files at the VAMC&ROC.

Without going into the substantive merits of the pending 
claim, and without addressing the history of interchanges 
from then until now, it is noted that in a VA Form 9 dated in 
June 2004, and signed by the veteran's representative, he 
stated the following

1.  Under M21-1, part IV, 6.02 a., it is 
directed that the DVA treat a claim for 
compensation as a claim for pension.  The 
lesser claim for pension should be 
considered to have been encompassed by 
the more complex and potentially more 
extensive claim for service connected 
disability.

2.  The veteran has stated that the 
crossing-out of the pension portion of 
the claim, form 21-526, was not done by 
or for him.  A copy of his handwritten 
statement to that effect is attached.

3.  We are unable to review the actual 
documents in the claim file.  Although we 
have a long-standing request for a copy 
of the claim file and the VA medical 
records no action has been taken on this 
yet.  Consequently, we request that the 
date for submitting the VA-9 regarding 
the issue of entitlement to an earlier 
effective date for pension payments be 
extended indefinitely until you produce a 
copy of the claim file and VA medical 
records, in order that this appeal can be 
more accurately reviewed.

Before and since the above document was submitted, copies 
have been made of medical records and notations made to the 
effect that these were sent to the veteran; however, it is 
not shown that other records in the file were similarly made 
available.

Although the issue was identified at the recent hearing as 
still pending, no testimony was given thereon. 

Finally, because of the nature of the action taken by the 
Board in this decision with regard to the grant of service 
connection for PTSD, it is unclear what impact this may have 
on the other pending claim.  

Accordingly, the case must be remanded for review thereon.  
The case is remanded for the following action:

1.  The veteran and his representative 
should be afforded the opportunity to 
review all pertinent evidence and other 
items associated with this claim.  A 
determination should be then made as to 
whether the issue #2 is still pending, 
and if so, under what circumstances.

2.  In this regard, the appellant has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  If the issue remains pending, the RO 
should then review the claim and if the 
decision remains unsatisfactory, an SSOC 
should be issued to which the veteran and 
his attorney should be given a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
final appellate review.  The veteran need 
do nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


